Citation Nr: 1642816	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for duodenal ulcer with Barrett's esophagitis with pancreatic lesion (claimed as lymph node tumor).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating higher than 30 percent for the Veteran's ulcer disability.  The Veteran timely appealed that decision.

The Veteran was scheduled for a hearing in September 2016, but he failed to report for the hearing.  Consequently, the Board deems his request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

On examination in February 2014, the Veteran reported that he was unable to work as a result of his epigastric pain.  Such raises a claim for a TDIU, and the Board has taken jurisdiction over that claim at this time.  See Rice v. Shinseki, 22 Vet. App. 477 (2009) (holding that a request for a TDIU whether expressly raised by the Veteran or reasonably raised by the record is not a separate claim for benefits, but rather, is part of a claim for increased compensation).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Diagnostic Codes applicable in this case are 38 C.F.R. § 4.114, Diagnostic Codes 7305 and 7346 (2015).  These codes refer to a duodenal ulcer and hiatal hernia, respectively.  The last examination of the Veteran's ulcer condition was in February 2014.  The Board finds that the February 2014 examination findings are inadequate for rating purposes.  The medical examination does not provide the Board with sufficient information to accurately rate the Veteran's disability under either Diagnostic Code 7305 or Diagnostic Code 7346.  Particularly, the February 2014 VA medical examination does not contain information regarding the frequency of incapacitating episodes, the presence of anemia and weight loss, and whether the Veteran's symptoms constitute a severe health impairment.  Furthermore, as noted by the examiner, the Veteran had laparoscopic surgery in December 2013 and was still in the post-operative healing stage at the time.  Therefore, the examiner may not have been able to obtain an accurate picture of the Veteran's disability.  

Consequently, the Board finds that a remand is necessary in order to obtain an adequate VA examination of the Veteran on which to evaluate the severity of his ulcer disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the TDIU claim, the Board finds that development is warranted on this issue as it has not been addressed by the AOJ in the first instance.  Moreover, it is inextricably intertwined with the increased rating claim being remanded as entitlement to a schedular TDIU is based, in part, on the ratings assigned to service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Jerry L. Pettis VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his ulcer disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his ulcer disability with Barrett's esophagitis with pancreatic lesion.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should discuss the presence of symptoms, including but not limited to vomiting, weight loss, hematemesis, melena, and anemia.  The examiner should also discuss whether the Veteran has any recurrent incapacitating episodes, and whether his symptoms are relieved by standard ulcer therapy.  The examiner should indicate whether the Veteran's ulcer symptomatology is mild, moderate, moderately severe, or severe.  Finally, the examiner should opine whether the Veteran's symptoms are productive of definite or severe impairment of health.  

The examiner should specifically address the Veteran's lay statements regarding manifestation of symptomatology related to his disability.  The examiner should also state the Veteran's functional impairments incumbent with his ulcer disability, particularly respecting his occupational functioning.  All findings must be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Following completion of the above, the AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his ulcer disability as well as entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

